UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1933



LESTER A. STEPHENSON,

                                              Plaintiff - Appellant,

          versus


MICHAEL H. HOLLAND; DONALD E. PIERCE, JR.;
ELLIOT A. SEGAL; JOSEPH J. STAHL, III, As
Trustee of the UNITED MINE WORKERS OF AMERICA
1974 PENSION PLAN AND TRUST,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-675-2)


Submitted:   January 31, 2001             Decided:   March 13, 2001


Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert B. Wilson, Charleston, West Virginia, for Appellant. Glenda
S. Finch, Deputy General Counsel, Christopher F. Clarke, Assistant
General Counsel, UMWA HEALTH & RETIREMENT FUNDS, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lester A. Stephenson appeals from the district court’s order

dismissing his action in which he sought clarification of the

Defendants’ interpretation of provisions of his pension plan.   The

district court dismissed the complaint after determining that

Stephenson lacked standing to bring such action.   Because Stephen-

son does not challenge the basis for the district court’s order,

our review is for plain error.    United States v. Olano, 507 U.S.
725, 732 (1993).   Even if Stephenson could establish the first two

Olano prongs—that the district court’s determination was erroneous

and that such error was plain, he cannot demonstrate the third

element of the plain error analysis because his substantive claim

fails on the merits.   See Gallo v. Amoco Corp., 102 F.3d 918, 922

(7th Cir. 1996) (plan administrators are not required to provide

the “reasoning behind the reasons”).    Accordingly, we affirm the

district court’s dismissal of this action.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2